DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         HCA HEALTH SERVICES OF FLORIDA, INC. d/b/a
        ST. LUCIE MEDICAL CENTER, RENE LOYOLA, M.D.,
          PALM BEACH GENERAL SURGERY, LLC d/b/a
             TREASURE COAST SURGICAL SPECIALISTS,
     SHARON DUDLEY-WILKEN, R.N., JENNIFER NORTON, R.N.,
      TERESEA SEPKO, R.N. and HEATHER SCHAEFFER, R.N.,
                   Appellants/Cross-Appellees,

                                    v.

     MARIE PALLEIKO as Personal Representative of the Estate of
                STANLEY PALLEIKO, Deceased,
                  Appellee/Cross-Appellant.

                              No. 4D17-2206

                         [December 21, 2017]

  Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Janet C. Croom, Judge; L.T. Case No.
2017CA000204.

   Michael R. D’Lugo and Adam W. Rhys of Wicker Smith O’Hara McCoy
& Ford, P.A., Orlando, for appellants/cross-appellees.

  F. Shields McManus, Stuart, and Guy Bennett Rubin and Todd M.
Norbraten of Rubin & Rubin, Stuart, for appellee/cross-appellant.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.